Appellant was convicted of embezzlement and his punishment assessed at a fine of $50 and thirty days in jail. The charging part of the information is as follows:
"One Bob Collins having possession of a sewing machine then and there the property of Susan Simpson by virtue of his contract and agreement to turn said sewing machine over to Jim Hughes, city marshal of Texarkana, Texas, or to pay to said Hughes a fine and costs to satisfy a criminal judgment against said Susie Simpson, said contract and agreement of said Bob Collins with said Susie Simpson was violated because said Bob Collins did then and there unlawfully and without the consent of said Susie Simpson, the owner of said sewing machine, fraudulently convert said sewing machine to his, the said Bob Collins' own use and benefit and with the intent to deprive the said Susie Simpson, the said owner of the said sewing machine of the value thereof, the value of said machine being then and there of the value of twenty dollars, contrary to the statutes in such cases made and provided, and against the peace and dignity of the State."
Appellant filed a motion to quash the information on the ground that same does not charge an offense and is in the alternative. In view of the allegation in the information which says he appropriated said machine to his own use and benefit, we hold that the information is sufficient.
We notice, however, appellant insists that the statement of facts does not show proof of the value of the machine. Furthermore, it is complained of in appellant's motion for a new trial. There is evidence that the machine was sold by appellant for $5. This is sufficient proof of value in view of the fact that appellant was convicted of a misdemeanor.
The record showing no error, the judgment is affirmed.
Affirmed.
                          ON REHEARING.                          May 19, 1909.